DETAILED ACTION
	This Office Action is in response to the Amendment filed 24 August 2022. Claim(s) 1-20 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 5-12 and 16, cancelled claim(s) 2-3 and 15.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palermo (US 2010/0125276A1).
Regarding claim 1, Palermo discloses an atherectomy system including an electric drive mechanism that includes a drive cable (38/18) coupled with an atherectomy burr (48), an electric drive motor (20) is adapted to rotate the drive cable such that the atherectomy burr is rotated. A controller (10) is adapted to regulate operation of the electric drive mechanism such that the electric drive mechanism emulates one or more performance characteristics of an air turbine, i.e. torque versus speed [0038, 0042].

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo (US 2010/0125276A1) in view of Privitera et al. (US 2008/0146965A1, “Privitera”).
Regarding claims 4-8, 12, 13, 15-19, Palermo discloses a controller (10) as described above in claim 1 and a control unit (14) but does not disclose a controller including a reference block, a control block and a drive circuit. 
In the same field of endeavor, atherectomy devices, Privitera teaches a controller [342; analogous to Palermo’s control unit (14)] including a reference block that is adapted to receive a speed signal and output a reference signal (circuit associated with proportional-Integral-derivative that provides a target rotational speed (Z rpm); [0089,0090, 0096]. A control circuit that is adapted to receive the reference signal from the reference block and generate a resulting control effort signal. The control block including a controller or PID filter that utilizes a Proportional (P) gain, an Integral (I) gain and a Derivative (D) gain [0076-0082, 0089-0090]. A drive circuit is adapted to receive the control effort signal from the control block and regulate operation of the drive mechanism accordingly [0089-0090]. The controller of the control block is modified to include a variable K offset value (Z rpm or appropriate speed) summed with a sum of the P gain, I gain and the D gain. The speed reference is selectable between a nominal value (target speed for normal operation), a negative value (target value for reverse rotation) and zero (target value for stopping) [0089-0098, Fig. 1].The offset value suggests that the reference speed is not always the same and it can be changed depending on the situation. In software programming and control art adding or subtracting an offset value to a fixed/nominal speed/rpm value allows varying the target speed as needed. The PID controller is configured to set an initial value for the variable K offset value to zero when the speed reference is zero and the system is stopped [0096]. The PID controller is configured to calculate a new value for the P gain when the electric drive motor reaches the speed reference value [0089]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Palermo and Privitera because both are related to controlling cutting speed and direction of a surgical device and utilize well-known scheme (i.e. PID) closed loop in the control system to accurately regulate a desired range of movement of the atherectomy burr.
Regarding claim 14, the combination of Palermo and Privitera discloses that the new P gain value is related to a desired stall torque value or to the speed reference value, wherein the P gain is calculated by the controller using the values of the speed reference value or when the K offset value is zero [0089, 0096; Privitera].
Regarding claim 20, the combination of Palermo and Privitera discloses that the controller is configured to utilize estimated torque as feedback value, wherein the torque is the speed reference value or K offset value [0089; Privitera].


Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive. The Applicant contends, on pages 8-10 and the conclusion on page 11 of the remarks, that Palermo does not disclose that the electric drive mechanism emulates one or more performance characteristics of an air turbine such as torque versus speed. Palermo discloses that the electric drive mechanism includes a drive shaft/cable (38/18) that is coupled with an atherectomy burr (48). An electric drive motor (20) is disposed within motor (56) which is adapted to regulate operation of the electric drive mechanism. The drive shaft is disclosed as being moved via the motor. The drive shaft is adapted to move, e.g. oscillate, axially translate, reciprocate, rotate and vibrate. Torque is defined as rotational movement or to cause rotation and rotation occurs at a various set speeds, thus the electric drive mechanism provides torque versus speed performance characteristics of an air turbine [0038, 0042].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kust et al. (US 20150025538A1) discloses procedures including a rotating cutting unit displaying torque and Chandra et al. (US 20060212737A1) discloses a PID controller.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOCELIN C TANNER/Primary Examiner, Art Unit 3771